ORDER
PER CURIAM:
The above named relator having petitioned this Court to accept original jurisdiction of the Declaratory Judgment action filed by her and to permit relator to file her complaint for declaratory relief with the Court, after review of this petition by this Court, it is hereby ordered:
That the above petition be dismissed as this Court finds no emergency situation requiring this Court to act at this time.
DONE THIS 25th day of May, 1977.
MR. CHIEF JUSTICE HATFIELD and JUSTICES DALY, HARRISON, HASWELL and SHEA concur.